ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
AECOM Government Services, Inc.              )      ASBCA No. 61038
                                             )
Under Contract No. W52P1J-05-D-0004          )

APPEARANCES FOR THE APPELLANT:                      Stephen D. Knight, Esq.
                                                    Edmund M. Amorosi, Esq.
                                                    Laura A. Semple, Esq.
                                                    Todd M. Garland, Esq.
                                                     Smith Pachter Mc Whorter PLC
                                                     Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Frank A. March, Esq.
                                                     Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE THRASHER

         In their 3 October 2017 joint motion to dismiss the appeal with prejudice, the
parties indicated that the contracting officer's final decision from which this appeal
was taken had been withdrawn. By Order dated 11 October 2017, the parties were
advised that where a contracting officer unequivocally rescinds a government claim
and the final decision asserting that claim, there is no longer any claim before the
Board to adjudicate, and we have dismissed the appeal as moot. URS Federal Support
Services, Inc., ASBCA No. 60364, 17-1 BCA ii 36,587 at 178,204. The Board stated
that it intended to dismiss the appeal as moot and provided the parties an opportunity
to comment within 14 days of the date of the Order. Neither party has submitted a
response. Accordingly, the appeal is dismissed as moot.

      Dated: 7 November 2017




                                                  dministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
 I concur                                       I concur



 ~CKLEFORD
 Administrative Judge                           Administrative Judge
 Vice Chairman                                  Armed Services Board
 Armed Services Board                           of Contract Appeals
 of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61038, Appeal of AECOM
Government Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2